Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 10/13/2022 amendment
Claims 5, 10, 12, 22, and 24 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the recitation “a first operational setting” (lines 5-6) renders the claim indefinite.  It is unclear if the “a first operational setting” (claim 7, lines 5-6) refers to the previously recited “first setting” (claim 1, line 15) or another separate and discrete setting.  For examination purposes it is assumed that the “first operational setting” and the “first setting” are the same.
Regarding claim 8, the recitation “a second operational setting” (lines 5-6) renders the claim indefinite.  It is unclear if the “a second operational setting” (claim 8, lines 5-6) refers to the previously recited “second setting” (claim 1, line 17) or another separate and discrete setting.  For examination purposes it is assumed that the “second operational setting” and the “second setting” are the same.
Regarding claim 16, the recitation “where controlling operation of the control assembly to operate according to the second operational setting directs the second amount of the ambient air into the second conduit that is different than the first amount of ambient air directed into the second conduit while the control assembly operates according to the first operational setting” (lines 22-25) renders the claim indefinite as it is unclear what subject matter this recitation is intended to claim.
Since the claim previously set forth “one of: controlling operation of a control assembly to operate according to a first operational setting” (emphasis added) (claim 16, lines 12-13) and “or controlling operation of the control assembly to operate according to a second operational setting” (emphasis added) (claim 16, lines 18-19) it is unclear if a comparison between the first and second operational settings is required by the claims since the method only requires one of the first operational setting or the second operational setting.
Regarding claim 19, the term “increase” (line 3) is a relative term which renders the claim indefinite. The term “increase” (line 3) is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 20, the term “decrease” (line 3) is a relative term which renders the claim indefinite. The term “decrease” (line 3) is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 17 and 18 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 5,566,745), and further in view of Morishita et al. (US 2016/0075212) and Hritz (US 2015/0322934).
Regarding claim 1, Hill et al. discloses a thermal management system comprising:
A conduit assembly comprising a first conduit (Figure 2-4 and Col. 3, lines 36-62: A conduit for water is defined at least by radiators 50/52) and a second conduit (Figure 2 and Col. 3, lines 36-62: A conduit for ambient air is defined by a radiator compartment 34) fluidly separate from the first conduit (Figure 4 and Col. 5, lines 41-64), the first conduit configured to be fluidly coupled with and extend between a source of a first fluid (Figure 4: A water outlet from 36) and a destination for the first fluid (Figure 4: A water inlet to 36), the second conduit configured to direct ambient air between an inlet (e.g. defined by an upstream side of radiators 50/52) and an outlet (e.g. defined by a downstream side of radiators 50/52) (Figures1-2 and Col. 3, lines 36-62: Ambient air is configured to flow through the radiator compartment 34 along an flow path), the ambient air configured to exchange heat with the first fluid within the conduit assembly (Col. 5, lines 41-64), where the conduit assembly is part of a device (Figures 1-2: Locomotive 10) that is inherently configured to move between plural geographic locations having different ambient temperatures of the ambient air (Col. 1, line 61 to Col. 2, line 25, Col. 3, lines 16-23, and Col. 5, lines 50-64: The conduit assembly is located onboard a locomotive that is configured to move between different geographical regions and the controller is responsive to changes in ambient air conditions),
A control assembly (100) comprising plural control elements (54, 58, and 60) disposed at a location that is upstream of the first conduit (Col. 4, lines 15-26: Elements 58 and 60 are either located upstream or downstream from the first conduit as defined by radiators 50/52), where the plural control elements are configured to control an amount of the ambient air that is directed through the second conduit (Col. 4, lines 15-26 and Col. 5, line 65 to Col. 6, line 13: Elements 54, 58, and 60 are actuated to control ambient air flowing through the second conduit), and
One or more processors (102) configured to determine temperatures of the ambient air (Col. 5, lines 50-64: See air sensor 112) and the first fluid (Col. 5, lines 50-64: See water sensor 106).  While Hill et al. discloses that the one or more processors are configured to control operation of the control assembly via a plurality of settings (Figures 5A-5I and Col. 6, lines 13-25) based on at least temperatures of the first fluid and the second fluid (Col. 5, line 65 to Col. 6, line 13), and while Hill et al. discloses that the one or more processors are configured to control operation of the control assembly for the purposes of preventing formation of ice at low ambient temperature (Col. 6, lines 13-15 and Col. 6, lines 52-59), Hill et al. does not explicitly teach or disclose that control is on the basis of a temperature differential between the first fluid and the second fluid.
Morishita et al. teaches a thermal management system, comprising: a conduit assembly comprising a first conduit configured to convey a first fluid (Paragraphs 61-62: Defined by portions of outside heat exchanger 27 that accommodate refrigerant flow), a second conduit configured to convey a second fluid (Paragraphs 61-62: Defined by portions of outside heat exchanger 27 that accommodate ambient air flow), a control assembly comprising one or more control elements (24) configured to control an amount of the second fluid that is directed through the second conduit (Figure 11 and Paragraphs 83-89: Flow of the second fluid is controlled by at least control element 24), and one or more processors (40, 41) configured to determine a temperature differential between a sensed temperature of the second fluid (Tamb) and a temperature of the first fluid (T1) (Paragraph 83: First fluid temperature is detected by sensor 48 and second fluid temperature is detected by sensor 44), where the one or more processors are configured to control operation of the control assembly to a first setting based on the temperature differential exceeding a predetermined threshold (Figure 11 and Paragraphs 83-89: If the temperature differential exceeds a setting value the one or more processors carry out step S23 -i.e. defrosting- leading to controlling operation of the control assembly in step S35), and the one or more processors are configured to control operation of the control assembly to a second setting based on the temperature differential being less than the predetermined threshold (Figure 11 and Paragraphs 83-89: If the temperature differential is less than a setting value the one or more processors carry out step S24 -i.e. no defrosting- leading to controlling operation of the control assembly in step S28).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the thermal management system as disclosed by Hill et al. to control plural control elements on the basis of a temperature differential between first and second fluids as taught by Morishita et al. to improve thermal management system operational performance and safety by enabling one or more processors detect the presence of frost buildup on heat exchanger surfaces and take appropriate action to remove the frost.
While Hill et al. discloses the source of the first fluid is a pump (Col. 4, lines 27-47), Hill et al. does not teach or disclose the first fluid as related to a compressor of the vehicle system.
Hiritz teaches a thermal management system, comprising: a conduit assembly comprising a first conduit configured to convey a first fluid (Figure 2: Defined by portions of outside heat exchanger 4/7 that accommodate compressed gas “G”), a second conduit configured to convey a second fluid (Figure 2: Defined by portions of outside heat exchanger 4/7 that accommodate ambient air flow “A”), where a source of the first fluid is a first stage compressor (3) (Figure 2: ST. 1) of the vehicle system, and where a destination of the first source is a second stage compressor (6) (Figure 2: ST. 2) of the vehicle system.  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure a thermal management system as disclosed by Hill et al. to cool compressed gas of a compressor as taught by Hiritz et al. to improve locomotive safety and reliability by ensuring that compressed gas of brake lines are adequately cooled while minimizing a possibility of freezing (Paragraphs 12-13 of Hiritz et al.).  Alternatively, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure a thermal management system as disclosed by Hiritz et al. to be within a compartment in which an amount of ambient air that is directed through a second conduit is controlled by a plurality of control elements as disclosed by Hill et al. to improve locomotive safety and reliability by increasing a degree of control over heat exchange in order to ensure that compressed gas of brake lines is adequately cooled by ambient air while minimizing a possibility of freezing (Col. 6, lines 13-15 and Col. 6, lines 52-59 of Hill et al.).
Regarding claim 2, Hill et al. discloses a thermal management system as discussed above, where the plural control elements includes plural adjustable openings (i.e. openings defined by shutters 58, 60) configured to change between plural positions to control the amount of the ambient air that is directed through the second conduit (Col. 4, lines 3-24), where the plural positions including one or more open positions (i.e. a first open position in which 58 is open and 60 is closed and a second open position in which 58 is closed and 60 is open), a fully opened position (i.e. both 58 and 60 are open), and a fully closed position (i.e. both 58 and 60 are closed) (Col. 4, lines 3-24: The shutters 58 and 60 are independently adjustable between an open and closed positions).
Regarding claim 3, Hill et al. discloses a thermal management system as discussed above, where the plural adjustable openings in the one or more open positions or the fully opened position are configured to increase the amount of the ambient air that is directed through the second conduit (Col. 4, lines 3-24: Air flow is increased/permitted in the open positions) relative to the plural adjustable openings in the closed position (Col. 4, lines 3-24: Air flow is decreased/stopped in the fully closed position).
Regarding claim 4, Hill et al. discloses a thermal management system as discussed above, where the one or more processors are configured to control a first adjustable opening of the plural adjustable openings (e.g. openings defined by shutters 58) to a first position of the plural positions (e.g. an open position) (Col. 4, lines 3-24: The shutters 58 and 60 are independently adjustable between an open and closed positions), and the one or more processors are configured to control a second adjustable opening of the plural adjustable openings (e.g. openings defined by shutters 60) to a second position of the plural positions (e.g. an open position) (Col. 4, lines 3-24: The shutters 58 and 60 are independently adjustable between an open and closed positions).  While Hill et al. discloses that the one or more processors are configured to control operation of the control assembly via a plurality of settings (Figures 5A-5I and Col. 6, lines 13-25) based on at least temperatures of the first fluid and the second fluid (Col. 5, line 65 to Col. 6, line 13), and while Hill et al. discloses that the one or more processors are configured to control operation of the control assembly for the purposes of preventing formation of ice at low ambient temperature (Col. 6, lines 13-15 and Col. 6, lines 52-59), Hill et al. does not explicitly teach or disclose that control is on the basis of a temperature differential between the first fluid and the second fluid.
Morishita et al. teaches a thermal management system, comprising: a conduit assembly comprising a first conduit configured to convey a first fluid (Paragraphs 61-62: Defined by portions of outside heat exchanger 27 that accommodate refrigerant flow), a second conduit configured to convey a second fluid (Paragraphs 61-62: Defined by portions of outside heat exchanger 27 that accommodate ambient air flow), a control assembly comprising one or more control elements (24) configured to control an amount of the second fluid that is directed through the second conduit (Figure 11 and Paragraphs 83-89: Flow of the second fluid is controlled by at least control element 24), and one or more processors (40, 41) configured to determine a temperature differential between a sensed temperature of the second fluid (Tamb) and a temperature of the first fluid (T1) (Paragraph 83: First fluid temperature is detected by sensor 48 and second fluid temperature is detected by sensor 44), where the one or more processors are configured to control operation of the control assembly to a first setting based on the temperature differential exceeding a predetermined threshold (Figure 11 and Paragraphs 83-89: If the temperature differential exceeds a setting value the one or more processors carry out step S23 -i.e. defrosting- leading to controlling operation of the control assembly in step S35), and the one or more processors are configured to control operation of the control assembly to a second setting based on the temperature differential being less than the predetermined threshold (Figure 11 and Paragraphs 83-89: If the temperature differential is less than a setting value the one or more processors carry out step S24 -i.e. no defrosting- leading to controlling operation of the control assembly in step S28).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the thermal management system as disclosed by Hill et al. to control plural control elements on the basis of a temperature differential between first and second fluids as taught by Morishita et al. to improve thermal management system operational performance and safety by enabling one or more processors detect the presence of frost buildup on heat exchanger surfaces and take appropriate action to remove the frost.
Regarding claim 6, Hill et al. discloses a thermal management system as discussed above, where the plural control elements (i.e. 54, 58, and 60) includes a blower (54) and one or more adjustable openings (58, 60) that are configured to control the amount of the ambient air that is directed into the second conduit (Col. 6, lines 13-25).  While Hill et al. discloses that the one or more adjustable openings are located either upstream or downstream from the first conduit as defined by radiators 50/52 (Col. 4, lines 15-26), Hill does not explicitly teach or disclose that the blower is disposed upstream of the first conduit.
Hiritz teaches a thermal management system, comprising: a conduit assembly comprising a first conduit configured to convey a first fluid (Figure 2: Defined by portions of outside heat exchanger 4/7 that accommodate compressed gas “G”), a second conduit configured to convey a second fluid (Figure 2: Defined by portions of outside heat exchanger 4/7 that accommodate ambient air flow “A”), and at least one control element that includes a blower (10), where the blower is disposed upstream of the first conduit with respect to airflow (Figure 2).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the blower as disclosed by Hill et al. to be located upstream of a first conduit with respect to airflow as taught by Hiritz et al. to improve thermal management system safety and reliability by configuring a blower to direct cooling airflow from an uppermost region of a locomotive thereby protecting the blower from excessive heat dissipated by radiators.
Note: Selection from among a limited, identified number of solutions (in this case, locating a blower on an upstream or a downstream side of a heat exchanger, or merely reversing a flow direction of a blower such that the blower is upstream or downstream with respect to a heat exchanger) has been held to be obvious, see KSR v. Teleflex USPQ2d 1385, 1395-97 (2007)
Regarding claim 7, Hill et al. discloses a thermal management system as discussed above, where the conduit assembly is inherently configured to move to a first geographic location (Col. 1, line 61 to Col. 2, line 25 and Col. 3, lines 16-23: The conduit assembly is located onboard a locomotive that is configured to move between different geographical regions), the one or more processors configured to determine the ambient temperature of the ambient air at the first geographic location (Col. 5, lines 50-64: The controller is responsive to changes in ambient air conditions via measurements made by at least the ambient temperature sensor 112), where the one or more processors are configured to control operation of the control assembly to operate according to a first operational setting (Col. 4, lines 3-24: A setting in which one or more of the shutters 58 and 60 are open and the blower 54 is either on or off in response to the measurements made by at least the ambient temperature sensor 112) to control the amount of the ambient air that is directed through the second conduit based at least in part on the ambient temperature of the ambient air at the first geographic location (Col. 6, lines 13-25).
Regarding claim 8, Hill et al. discloses a thermal management system as discussed above, where the conduit assembly is inherently configured to move to a second geographic location (Col. 1, line 61 to Col. 2, line 25 and Col. 3, lines 16-23: The conduit assembly is located onboard a locomotive that is configured to move between different geographical regions), the one or more processors configured to determine the ambient temperature of the ambient air at the second geographic location (Col. 5, lines 50-64: The controller is responsive to changes in ambient air conditions via measurements made by at least the ambient temperature sensor 112), where the one or more processors are configured control operation of the control assembly to operate according to a second operational setting (Col. 4, lines 3-24: A setting in which one or more of the shutters 58 and 60 are open and the blower 54 is either on or off in response to the measurements made by at least the ambient temperature sensor 112) to control the amount of the ambient air that is directed through the second conduit based at least in part on the ambient temperature of the ambient air at the second geographic location (Col. 6, lines 13-25).
Regarding claim 9, Hill et al. discloses a thermal management system as discussed above, further comprising a sensor system (e.g. including sensors 106, 110, 112) operably coupled with the one or more processors (Col. 5, lines 50-64), where the sensor system comprises one or more sensors configured to measure the ambient temperature of the ambient air (i.e. sensor 112) and the temperature of the first fluid (i.e. sensor 106).
Regarding claims 16 and 18, Hill et al. discloses a method comprising: A conduit assembly comprising a first conduit (Figure 2-4 and Col. 3, lines 36-62: A conduit for water is defined at least by radiators 50/52) and a second conduit (Figure 2 and Col. 3, lines 36-62: A conduit for ambient air is defined by a radiator compartment 34) that is fluidly separate from the first conduit (Figure 4 and Col. 5, lines 41-64), a ambient air configured to move through the second conduit to exchange thermal energy with the first fluid within the conduit assembly (Col. 5, lines 41-64), and one of:
Controlling operation of a control assembly (including at least 54, 58, and 60) to operate according to a first operational setting (e.g. both 58 and 60 are closed) (Col. 4, lines 3-24: The control assembly is configured to have a plurality of operational settings) to control a first amount of the ambient air to be directed through the second conduit of the conduit assembly responsive to temperature (Col. 5, line 65 to Col. 6, line 13), the control assembly including plural control elements (i.e. Elements 54, 58, and 60) disposed at a location that is upstream of the first conduit (Col. 4, lines 15-26: Elements 58 and 60 are either located upstream or downstream from the first conduit as defined by radiators 50/52), or
Controlling operation of the control assembly to operate according to a second operational setting (e.g. both 58 and 60 are open) (Col. 4, lines 3-24: The control assembly is configured to have a plurality of operational settings) to control a second amount of the ambient air to be directed through the second conduit of the conduit assembly (Col. 4, lines 15-26 and Col. 5, line 65 to Col. 6, line 13: Elements 54, 58, and 60 of the control assembly are actuated to control ambient air flowing through the second conduit) responsive to temperature (Col. 5, line 65 to Col. 6, line 13),
Where controlling operation of the control assembly to operate according to the second operational setting (i.e. both 58 and 60 are closed) directs the second amount of the ambient air into the second conduit that is different than the first amount of ambient air directed into the second conduit while the control assembly operates according to the first operational setting (i.e. both 58 and 60 are open) (Col. 4, lines 3-24: The control assembly is configured to have a plurality of operational settings),
Where (claim 18) the conduit assembly is inherently configured to move from a first geographic location to a second geographic location (Col. 1, line 61 to Col. 2, line 25, Col. 3, lines 16-23, and Col. 5, lines 50-64: The conduit assembly is located onboard a locomotive that is configured to move between different geographical regions and the controller is responsive to changes in ambient air conditions), where new temperatures of the ambient air and the first fluid are determined at the second geographic location (Col. 5, lines 50-64: The controller is responsive to changes in ambient air conditions via measurements made by at least the ambient temperature sensor 112 and the first fluid sensor 106), and where operation of the control assembly is changed based on the new temperatures of the ambient air and the first fluid (Col. 5, lines 50-64: The controller is responsive to changes in ambient air conditions via measurements made by at least the ambient temperature sensor 112 and the first fluid sensor 106).
While Hill et al. discloses that the one or more processors are configured to control operation of the control assembly via a plurality of operational settings (Figures 5A-5I, Col. 4, lines 3-24, and Col. 6, lines 13-25: The control assembly is configured to have a plurality of operational settings) based on at least changes in the temperatures of the first fluid and the second fluid (Col. 5, line 65 to Col. 6, line 13), and while Hill et al. discloses that the one or more processors are configured to control operation of the control assembly for the purposes of preventing formation of ice at low ambient temperature (Col. 6, lines 13-15 and Col. 6, lines 52-59), Hill et al. does not explicitly teach or disclose determining a temperature differential between temperature of the ambient air and a temperature of the first fluid such that controlling operation of the control assembly is based upon the temperature differential.
Morishita et al. teaches a thermal management system, comprising: a conduit assembly comprising a first conduit configured to convey a first fluid (Paragraphs 61-62: Defined by portions of outside heat exchanger 27 that accommodate refrigerant flow), a second conduit configured to convey a second fluid (Paragraphs 61-62: Defined by portions of outside heat exchanger 27 that accommodate ambient air flow), a control assembly comprising one or more control elements (24) configured to control an amount of the second fluid that is directed through the second conduit (Figure 11 and Paragraphs 83-89: Flow of the second fluid is controlled by at least control element 24), and one or more processors (40, 41) configured to determine a temperature differential between a sensed temperature of the second fluid (Tamb) and a temperature of the first fluid (T1) (Paragraph 83: First fluid temperature is detected by sensor 48 and second fluid temperature is detected by sensor 44), where the one or more processors are configured to control operation of the control assembly to a first setting based on the temperature differential exceeding a predetermined threshold (Figure 11 and Paragraphs 83-89: If the temperature differential exceeds a setting value the one or more processors carry out step S23 -i.e. defrosting- leading to controlling operation of the control assembly in step S35 -i.e. stopping airflow generated by the one or more control elements-), and the one or more processors are configured to control operation of the control assembly to a second setting based on the temperature differential being less than the predetermined threshold (Figure 11 and Paragraphs 83-89: If the temperature differential is less than a setting value the one or more processors carry out step S24 -i.e. no defrosting- leading to controlling operation of the control assembly in step S28 -i.e. permitting airflow generated by the one or more control elements).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the thermal management system as disclosed by Hill et al. to control plural control elements on the basis of a temperature differential between first and second fluids as taught by Morishita et al. to improve thermal management system operational performance and safety by enabling one or more processors detect the presence of frost buildup on heat exchanger surfaces and take appropriate action to remove the frost.
Further, while Hill et al. discloses the source of the first fluid is a pump (Col. 4, lines 27-47), Hill et al. does not teach or disclose the first fluid as related to a compressor of the vehicle system.
Hiritz teaches a thermal management system, comprising: a conduit assembly comprising a first conduit configured to convey a first fluid (Figure 2: Defined by portions of outside heat exchanger 4/7 that accommodate compressed gas “G”), a second conduit configured to convey a second fluid (Figure 2: Defined by portions of outside heat exchanger 4/7 that accommodate ambient air flow “A”), where a source of the first fluid is a first stage compressor (3) (Figure 2: ST. 1) of the vehicle system, and where a destination of the first source is a second stage compressor (6) (Figure 2: ST. 2) of the vehicle system.  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure a thermal management system as disclosed by Hill et al. to cool compressed gas of a compressor as taught by Hiritz et al. to improve locomotive safety and reliability by ensuring that compressed gas of brake lines are adequately cooled while minimizing a possibility of freezing (Paragraphs 12-13 of Hiritz et al.).  Alternatively, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure a thermal management system as disclosed by Hiritz et al. to be within a compartment in which an amount of ambient air that is directed through a second conduit is controlled by a plurality of control elements as disclosed by Hill et al. to improve locomotive safety and reliability by increasing a degree of control over heat exchange in order to ensure that compressed gas of brake lines is adequately cooled by ambient air while minimizing a possibility of freezing (Col. 6, lines 13-15 and Col. 6, lines 52-59 of Hill et al.).
Regarding claim 17, Hill et al. discloses a method as discussed above, further comprising: A conduit assembly, where controlling operation of the control assembly to operate according to the first operational setting or the second operational setting includes changing a position of one or more of plural adjustable openings (i.e. openings defined by shutters 58, 60) of the control assembly (Col. 4, lines 15-26 and Col. 5, line 65 to Col. 6, line 13: Elements 54, 58, and 60 are actuated to control ambient air flowing through the second conduit), the plural adjustable openings being disposed at a location that is upstream of the first conduit (Col. 4, lines 15-26: Elements 58 and 60 are either located upstream or downstream from the first conduit as defined by radiators 50/52), the plural adjustable openings configured to control the amount of the second fluid that is directed into the second conduit of the conduit assembly (Col. 4, lines 15-26 and Col. 5, line 65 to Col. 6, line 13: Elements 54, 58, and 60 are actuated to control ambient air flowing through the second conduit).
Regarding claim 19, Hill et al. discloses a method as discussed above, further comprising: controlling operation of the control assembly to increase the amount of the second fluid that is directed through the second conduit based on the ambient temperature of the ambient air being greater than determined ambient threshold (Figures 5A-5I and Col. 5, line 50 to Col. 6, line 25: The control assembly is configured to adjust a flow rate of the second fluid that is directed through the second conduit in order to achieve the proper cooling of the first fluid by the second fluid based upon at least temperatures of the first and second fluids).
Regarding claim 20, Hill et al. discloses a method as discussed above, further comprising: controlling operation of the control assembly to decrease the amount of the second fluid that is directed through the second conduit based on the ambient temperature of the ambient air being less than a determined ambient threshold (Figures 5A-5I and Col. 5, line 50 to Col. 6, line 25: The control assembly is configured to adjust a flow rate of the second fluid that is directed through the second conduit in order to achieve the proper cooling of the first fluid by the second fluid based upon at least temperatures of the first and second fluids).

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 5,566,745), and further in view of Hritz (US 2015/0322934).
Regarding claim 11, Hill et al. discloses a thermal management system comprising:
A conduit assembly comprising a first conduit (Figure 2-4 and Col. 3, lines 36-62: A conduit for water is defined at least by radiators 50/52) and a second conduit (Figure 2 and Col. 3, lines 36-62: A conduit for ambient air is defined by a radiator compartment 34) fluidly separate from the first conduit (Figure 4 and Col. 5, lines 41-64), the first conduit configured to be fluidly coupled with and extend between a source of a first fluid (Figure 4: A water outlet from 36) and a destination for the first fluid (Figure 4: A water inlet to 36), the second conduit configured to direct ambient air between an inlet (e.g. defined by an upstream side of radiators 50/52) and an outlet (e.g. defined by a downstream side of radiators 50/52) (Figures1-2 and Col. 3, lines 36-62: Ambient air is configured to flow through the radiator compartment 34 along an flow path), the ambient air configured to exchange heat with the first fluid (Col. 5, lines 41-64),
A control assembly (100) comprising plural adjustable openings (i.e. openings defined by shutters 58, 60) disposed at a location that is upstream of the first conduit (Col. 4, lines 15-26: Elements 58 and 60 are either located upstream or downstream from the first conduit as defined by radiators 50/52), where the plural adjustable openings are configured to change between plural positions to control an amount of the ambient air that is directed into the second conduit (Col. 4, lines 15-26 and Col. 5, line 65 to Col. 6, line 13: Elements 54, 58, and 60 are actuated to control ambient air flowing through the second conduit), and
One or more processors (102) configured to control operation of the control assembly based on one or more of an ambient temperature or an ambient humidity of an environment in which the conduit assembly is disposed (Col. 5, line 65 to Col. 6, line 13: Control of the control assembly is based at least upon ambient air temperature, see air sensor 112),
Where the conduit assembly is inherently configured to move between a first geographic location and a second geographic location (Col. 1, line 61 to Col. 2, line 25, Col. 3, lines 16-23, and Col. 5, lines 50-64: The conduit assembly is located onboard a locomotive that is configured to move between different geographical regions), where the one or more processors are configured to change the operation of the control assembly based on the conduit assembly moving from the first geographic location to the second geographic location (Col. 1, line 61 to Col. 2, line 25, Col. 3, lines 16-23, and Col. 5, lines 50-64: The conduit assembly is located onboard a locomotive that is configured to move between different geographical regions, where control of the control assembly is based at least upon changes in ambient air conditions, and where the controller is responsive to changes in ambient air conditions), and one or more of the ambient temperature or the ambient humidity of the environment changing responsive to the conduit assembly moving from the first geographic location to the second geographic location (Col. 1, line 61 to Col. 2, line 25, Col. 3, lines 16-23, and Col. 5, lines 50-64: The conduit assembly is located onboard a locomotive that is configured to move between different geographical regions having different ambient conditions).
While Hill et al. discloses the source of the first fluid is a pump (Col. 4, lines 27-47), Hill et al. does not teach or disclose the first fluid as related to a compressor of the vehicle system.
Hiritz teaches a thermal management system, comprising: a conduit assembly comprising a first conduit configured to convey a first fluid (Figure 2: Defined by portions of outside heat exchanger 4/7 that accommodate compressed gas “G”), a second conduit configured to convey a second fluid (Figure 2: Defined by portions of outside heat exchanger 4/7 that accommodate ambient air flow “A”), where a source of the first fluid is a first stage compressor (3) (Figure 2: ST. 1) of the vehicle system, and where a destination of the first source is a second stage compressor (6) (Figure 2: ST. 2) of the vehicle system.  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure a thermal management system as disclosed by Hill et al. to cool compressed gas of a compressor as taught by Hiritz et al. to improve locomotive safety and reliability by ensuring that compressed gas of brake lines are adequately cooled while minimizing a possibility of freezing (Paragraphs 12-13 of Hiritz et al.).  Alternatively, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure a thermal management system as disclosed by Hiritz et al. to be within a compartment in which an amount of ambient air that is directed through a second conduit is controlled by a plurality of control elements as disclosed by Hill et al. to improve locomotive safety and reliability by increasing a degree of control over heat exchange in order to ensure that compressed gas of brake lines is adequately cooled by ambient air while minimizing a possibility of freezing (Col. 6, lines 13-15 and Col. 6, lines 52-59 of Hill et al.).
Regarding claim 23, Hill et al. discloses a thermal management system as discussed above, where the conduit assembly is disposed onboard a vehicle system inherently configured to move along a route between the plural geographic locations (Col. 1, line 61 to Col. 2, line 25 and Col. 3, lines 16-23: The conduit assembly is located onboard a locomotive that is configured to move between different geographical regions).  However, Hill et al. does not teach or disclose the first fluid as related to a compressor of the vehicle system.
Hiritz teaches a thermal management system, comprising: a conduit assembly comprising a first conduit configured to convey a first fluid (Figure 2: Defined by portions of outside heat exchanger 4/7 that accommodate compressed gas “G”), a second conduit configured to convey a second fluid (Figure 2: Defined by portions of outside heat exchanger 4/7 that accommodate ambient air flow “A”), where a source of the first fluid is a first stage compressor (3) (Figure 2: ST. 1) of the vehicle system, and where a destination of the first source is a second stage compressor (6) (Figure 2: ST. 2) of the vehicle system.  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure a thermal management system as disclosed by Hill et al. to cool compressed gas of a compressor as taught by Hiritz et al. to improve locomotive safety and reliability by ensuring that compressed gas of brake lines are adequately cooled while minimizing a possibility of freezing (Paragraphs 12-13 of Hiritz et al.).  Alternatively, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure a thermal management system as disclosed by Hiritz et al. to be within a compartment in which an amount of ambient air that is directed through a second conduit is controlled by a plurality of control elements as disclosed by Hill et al. to improve locomotive safety and reliability by increasing a degree of control over heat exchange in order to ensure that compressed gas of brake lines is adequately cooled by ambient air while minimizing a possibility of freezing (Col. 6, lines 13-15 and Col. 6, lines 52-59 of Hill et al.).

Claims 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 5,566,745) and Hritz (US 2015/0322934), and further in view of Morishita et al. (US 2016/0075212).
Regarding claims 13, 14, and 15, Hill et al. discloses a thermal management system as discussed above, where the one or more processors are configured to control a first adjustable opening of the plural adjustable openings (e.g. openings defined by shutters 58) to a first position of the plural positions (e.g. an open position) (Col. 4, lines 3-24: The shutters 58 and 60 are independently adjustable between an open and closed positions), and the one or more processors are configured to control a second adjustable opening of the plural adjustable openings (e.g. openings defined by shutters 60) to a second position of the plural positions (e.g. an open position) (Col. 4, lines 3-24: The shutters 58 and 60 are independently adjustable between an open and closed positions).  While Hill et al. discloses that the one or more processors are configured to control operation of the control assembly via a plurality of settings (Figures 5A-5I and Col. 6, lines 13-25) based on at least temperatures of the first fluid and the second fluid (Col. 5, line 65 to Col. 6, line 13), and while Hill et al. discloses that the one or more processors are configured to control operation of the control assembly for the purposes of preventing formation of ice at low ambient temperature (Col. 6, lines 13-15 and Col. 6, lines 52-59), Hill et al. does not explicitly teach or disclose that control is on the basis of a temperature differential between the first fluid and the second fluid.
Morishita et al. teaches a thermal management system, comprising: a conduit assembly comprising a first conduit configured to convey a first fluid (Paragraphs 61-62: Defined by portions of outside heat exchanger 27 that accommodate refrigerant flow), a second conduit configured to convey a second fluid (Paragraphs 61-62: Defined by portions of outside heat exchanger 27 that accommodate ambient air flow), a control assembly comprising one or more control elements (24) configured to control an amount of the second fluid that is directed through the second conduit (Figure 11 and Paragraphs 83-89: Flow of the second fluid is controlled by at least control element 24), and one or more processors (40, 41) configured to determine a temperature differential between a sensed temperature of the second fluid (Tamb) and a temperature of the first fluid (T1) (Paragraph 83: First fluid temperature is detected by sensor 48 and second fluid temperature is detected by sensor 44), where (claim 13) the one or more processors are configured to control operation of the control assembly based on the temperature differential exceeding a predetermined threshold (Figure 11 and Paragraphs 83-89: If the temperature differential exceeds a setting value the one or more processors carry out step S23 -i.e. defrosting- leading to controlling operation of the control assembly in step S35), where (claim 14) the one or more processors are configured to control operation of the control assembly based on the temperature differential being less than a predetermined threshold (Figure 11 and Paragraphs 83-89: If the temperature differential is less than a setting value the one or more processors carry out step S24 -i.e. no defrosting- leading to controlling operation of the control assembly in step S28), and where (claim 15) the one or more processors are configured to control operation of the control assembly based at least in part on the temperature differential (Figure 11 and Paragraphs 83-89: See steps S23 and S24).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the thermal management system as disclosed by Hill et al. to control plural control elements on the basis of a temperature differential between first and second fluids as taught by Morishita et al. to improve thermal management system operational performance and safety by enabling one or more processors detect the presence of frost buildup on heat exchanger surfaces and take appropriate action to remove the frost.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 5,566,745), Morishita et al. (US 2016/0075212), and Hritz (US 2015/0322934), and further in view of Blatchley et al. (US 2016/0332504).
Regarding claim 21, Hill et al. discloses a thermal management system as discussed above, where the conduit assembly is disposed onboard a vehicle system is inherently configured to move along a route between the plural geographic locations (Col. 1, line 61 to Col. 2, line 25 and Col. 3, lines 16-23: The conduit assembly is located onboard a locomotive that is configured to move between different geographical regions).  While Hill et al. discloses the that the plural geographic locations include at least one environmental parameter (Col. 6, lines 50-64: Ambient air temperature as measured by sensor 112) such that the one or more processors are configured to control operation of the control assembly based on the at least one environmental parameter (Col. 6, lines 13-25, see also Col. 6, line 66 to Col. 7, line 23), and while Hill et al. discloses that the one or more processors are configured to control operation of the control assembly for the purposes of preventing formation of ice at low ambient temperature (Col. 6, lines 13-15 and Col. 6, lines 52-59), Hill et al. does not explicitly teach or disclose plural environmental parameters.
Blatchley et al. teaches a thermal management system, comprising: a conduit assembly comprising a first conduit configured to convey a first fluid (Figure 2 and Paragraph 28: Defined by portions of an exterior heat exchanger 266 that accommodates coolant flow), a second conduit configured to convey a second fluid (Figure 2 and Paragraph 28: Defined by portions of an exterior heat exchanger 266 that accommodates ambient air flow), where the conduit assembly is disposed onboard a vehicle system inherently configured to move along a route between the plural geographic locations (Paragraph 2: The conduit assembly is located onboard a vehicle), where the plural geographic locations include plural different environmental parameters (Paragraphs 2 and 48: Ambient air temperature and ambient air humidity), where one or more processors are configured to control operation of the thermal management system based on the plural different environmental parameters for the purposes of preventing formation of ice (Paragraphs 2 and 48).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure a thermal management system as disclosed by Hill et al. to control based upon plural different environmental parameters as taught by Blatchley et al. to improve locomotive safety and reliability by accounting for local ambient conditions that would result in higher amounts of ice formation on exterior heat exchangers (Paragraph 2 of Blatchley et al.).





Response to Arguments
Regarding the statements on page 9, lines 2-7:
Applicant’s statements regarding the amendment are noted.
Regarding the arguments on page 9, lines 8-11:
Applicant’s amendment overcomes the claim objection of record.
Regarding the arguments on page 9, line 15 to page 10, line 10:
Applicant’s amendment overcomes the 35 USC 112 rejections of record, except for those maintained in the 35 USC 112 rejections above.  Specifically, it is not clear to what degree and with respect to what previous/original condition the amount of second fluid is increased or decreased and it is not clear how the settings are differentiated from each other.
Regarding the arguments on page 10, line 11 to page 11, line 3:
It is reiterated that “a first operational setting” (e.g. claim 7, lines 5-6) is not clearly distinguished from the previously recited “first setting” (e.g. claim 1, line 18) and a second operational setting” (e.g. claim 8, lines 5-6) is not clearly distinguished from the previously recited “second setting” (e.g. claim 1, line 20).
Specifically, the first setting is recited as being based on a temperature differential between ambient air and the first fluid (e.g. claim 1, lines 14-16) and the second setting is recited as being based on a temperature differential between ambient air and the second fluid (e.g. claim 1, lines 16-18).  Additionally, the first operational setting is recited as being based at least on a temperature of ambient air at a first location (emphasis added) (e.g. claim 7, lines 4-6) and the second operational setting is recited as being based at least on a temperature of ambient air at a second location (emphasis added) (e.g. claim 7, lines 6-8).
Since both the first/second settings and the first/second operational settings depend upon at least one common variable (i.e. local ambient temperature), and since the first/second settings and the first/second operational settings are similarly named, the various setting are (i) capable of being confused for one another, (ii) capable of describing exactly the same settings, and/or (iii) capable of describing different settings depending upon how the phrase “at least on” is construed.
Regarding the statements on page 11, line 4 to page 12, line 5:
Applicant’s statements regarding the rejection of record and the amended claims are noted.
Regarding the statements on page 12, lines 6-14:
Applicant’s statements regarding Hill are noted.
Regarding the arguments on page 12, line 15 to page 13, line 3:
Applicant alleges that Hill does not teach or disclose a conduit for directing ambient air between an inlet and an outlet.  Applicant's arguments have been fully considered but they are not persuasive.
Hill does indeed disclose a conduit for directing ambient air between an inlet and an outlet.  Namely, Hill discloses a housing (defined by at least 34, 44, 56) that defines a flow path into and out of the housing (Figure 2 and Col. 3, lines 36-62: A conduit for ambient air is defined by a radiator compartment 34).  For ambient air to flow through the housing, flow across the radiators (50,52), and exit the housing via the shutters (58, 60), openings into and out of the housing necessarily exist even if not explicitly shown.  Specifically, ambient air cannot leave the housing via outlets adjacent the shutters if ambient air cannot also enter the housing by at least one corresponding inlet, otherwise a negative pressure would form within the housing and the  fans would cease to pull ambient air through the housing.Regarding the arguments on page 13, lines 4-20:
Applicant alleges that Hritz does not remedy Hill with regard to claim 1 in that Hritz does not show a first conduit as fluidically separate from a second fluid.  Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Hill discloses a thermal management system comprising each and every feature of the claimed invention including at least a first conduit (Figure 2-4 and Col. 3, lines 36-62: A conduit for water is defined at least by radiators 50/52) and a second conduit (Figure 2 and Col. 3, lines 36-62: A conduit for ambient air is defined by a radiator compartment 34) fluidly separate from the first conduit (Figure 4 and Col. 5, lines 41-64), except for the first fluid as related to a compressor of the vehicle system.
Hiritz remedies Hill in that Hritz teaches teaches a thermal management system, comprising: a conduit assembly comprising a first conduit configured to convey a first fluid (Figure 2: Defined by portions of outside heat exchanger 4/7 that accommodate compressed gas “G”), a second conduit configured to convey a second fluid (Figure 2: Defined by portions of outside heat exchanger 4/7 that accommodate ambient air flow “A”), where a source of the first fluid is a first stage compressor (3) (Figure 2: ST. 1) of the vehicle system, and where a destination of the first source is a second stage compressor (6) (Figure 2: ST. 2) of the vehicle system.
Regardless, applicant’s argument appears speculative as Hritz is nonlimiting as to the first fluid.  While Hritz discloses a first fluid (Paragraph 30: Gas G), reference to the first fluid as comprising ambient air is merely exemplary.  Further, the first and second fluid conduits of Hritz are fluidically separate from each other in the sense that the first and second fluid conduits of Hritz indirectly exchanger heat.
Applicant also alleges that Hritz does not remedy Hill with regard to claim 1 in that Hritz discloses that the first compression stage 3 is not a source for the first fluid and the second compression stage 6 is not a destination for the first fluid since the first fluid is admitted via a compressor inlet 1 and the first fluid is discharged at compressor discharge 14.  Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a first fluid source that is not a compressor inlet and a first fluid source that is not a compressor discharge) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In the instant case, the claimed source of the first fluid and the claimed destination of the first fluid are not recited in a manner that defined over Hritz.  Specifically, and with regard to Hritz, given a line drawn from the first compression stage 3 to the second compression stage 6, the first compression stage 3 defines a source for the first fluid and the second compression stage 6 defines a destination for the first fluid along that line.
Further, applicant’s arguments against Hritz are unclear since it appears that applicant is simultaneously arguing that (i) the claimed first conduit is not fluidically connected to the claimed second fluid conduit while also arguing that (ii) the claimed source of the first fluid is strictly the first compression stage and the claimed destination of the first fluid is strictly the second compressor stage.
The combined structure of such implied subject matter is unclear since these arguments appear contradictory.  Specifically, a first conduit through which a first fluid strictly originates at a first compression stage and strictly terminates at the second compressor stage appears to imply that the first conduit is in open communication with ambient air (i.e. the first and second conduits are therefore in communication with each other), otherwise the first compression stage would generate a vacuum and the second compression stage would pressurize and the device would rapidly cease to function.  Specifically, the first fluid must come from somewhere prior to being compressed and the first fluid must go somewhere after being compressed.
Regarding the arguments on page 13, lines 21-24:
Applicant alleges claims 2-4, 6-9, 13-15, 17-21, and 23 are allowable by virtue of dependency.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763